Social Security Administration
lmportant lnformation

                                                        Social Security
                                                        RM 793 AJC Federal Building
                                                        '1240 E gth St
                                                        Cleveland, OH 441 99-2001
                                                        Date: August 21 ,2015



Consumer Protection Agency
3030 Euclid Ave
Suite 105
Clevela nd OH 44'l 1 5-2525

We are writing to let you know that your organization can no longer continue to serve as
representative payee for Social Security and Supplemental Security lncome
beneficiaries. ln addition, your organization must stop charging and collecting fees for
providing representative payee services to Social Security and Supplemental Security
lncome beneficiaries. This is effective for any payments you receive after August 31,
2015.

Based on our findings during the most recent site review held on August 18, 2015, we
identified a pattern of noncompliance with Social Security policies by your organization.
Specific deficiencies we uncovered involve:
   .     Poor financial record keeping
   .    Mismanagement of Social Security funds leading to numerous examples of
        beneficiary personal needs checks not being cleared for insufficient funds
   .    Numerous SSI overpayments caused by excess resources in client bank
        accounts
   .    Problems reporting events affecting payment eligibility to SSA
   .    Potential misuse of Social Security benefits by your organization

We previously attempted to work with your organization to correct many of the above
issues during our prior reviews in 2007 ,2010, and 20'1 3. These issues have not been
corrected to date. We determine it is not in the best interest of the beneficiaries you
serve to continue using your organization as a representative payee. Our top priority at
this time is to work on transitioning all beneficiaries to a new payment arrangement.

We ask you to return any additional Social Security beneficiary payments you may
receive as representative payee after August 31 , 20 15 for any of the beneficiaries on
the attached list.
                                        GOVERNMENT
                                          EXHIBlT

                                        A 2 pages
You will receive a separate notice regarding any conserved funds for all beneficiaries in
which you acted as a representative payee.

How to Return Payments to SSA
Send us a check or money order for the full amount you owe us. Make the check or
money order payable to the Social Security Administration and attach a copy of the
enclosed list of affected beneficiaries along with the amount that is to be credited for
each beneficiary. Be sure to return both the check and a copy of the list of individuals in
the enclosed envelope.

lf You Disagree With The Decision
lf you disagree, you have 20 days from the date of this letter to request a review,
    . The request must be in writing and should be sent to us at the above address.
   .   lt should state that you disagree and believe that your organization should be
       allowed to continue to serve as representative payee.
   .   lt should also give the reason(s) you disagree.
   .   Please include any additional information you feel is important.

Whether you object to our findings or not, you must stop collecting fees for
representative payee services after the date shown above.

lf You Have Questions
Please contact the Social Security office at Room 793, AJC Federal Bu ild ing, Cleveland
Ohio or call 1-877-319-5708 and ask to speak to a member of management.


                                                 Sincerely,



                                                 Richard E. Warsinskey
                                                 District Manager



Enclosure: Benefrciary List
